*943we conclude that it would be premature to grant summary judgment to defendant dismissing the complaint and that “plaintiff is entitled to a trial on her action for a divorce on the ground of cruel and inhuman treatment” (Brooks v Brooks, 191 AD2d 1042, 1043).
We have considered defendant’s remaining contention and conclude that it is without merit. (Appeal from Amended Order of Supreme Court, Erie County, Makowski, J. — Matrimonial.) Present — Pigott, Jr., P. J., Pine, Hurlbutt, Scudder and Kehoe, JJ.